  Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 1 of 37 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 NATHAN RUBIN, Derivatively on Behalf of
 FUNKO, INC.,
                                                   Civil Action No.:____________________
                           Plaintiff,
        v.

 BRIAN MARIOTTI, JENNIFER FALL
 JUNG, RUSSELL NICKEL, GINO                        DEMAND FOR JURY TRIAL
 DELLOMO, MICHAEL LUNSFORD,
 CHARLES DENSON, ADAM KRIGER,
 KEN BROTMAN, SARAH KIRSHBAUM
 LEVY, and DIANE IRVINE,

                           Defendants,
        -and-

 FUNKO, INC.,

                           Nominal Defendant.



                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Nathan Rubin (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, except as to those allegations concerning Plaintiff, which are alleged

upon personal knowledge. Plaintiff’s information and belief is based upon, among other things,

his counsel’s investigation, which includes without limitation: (a) review and analysis of

regulatory filings made by Funko, Inc. (“Funko” or the “Company”), with the U.S. Securities and

Exchange Commission (the “SEC”); (b) review of pleadings filed in a federal securities class

action against Funko, Brian Mariotti, Russell Nickel, and Jennifer Fall Jung, who are defendants

herein, captioned Nahas v. Funko, Inc., No. 2:20-cv-03130 (C.D.C.A.) (the “Securities Class
  Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 2 of 37 PageID #: 2




Action”); (c) review and analysis of press releases and media reports issued by and disseminated

by Funko; and (d) review of other publicly available information concerning Funko.

                        NATURE OF THE ACTION AND OVERVIEW

       1.      This is a stockholder derivative action brought by Plaintiff on behalf of nominal

defendant Funko against certain current and former officers and members of the Company’s Board

of Directors (“Board”) for breaches of fiduciary duty, unjust enrichment, and insider selling from

August 8, 2019 through the present (the “Relevant Period”).

       2.      Funko is a pop culture consumer products company that designs and sells action

figures, plush products, apparel, accessories, and homewares related to movies, TV shows,

videogames, musicians, and sports teams.

       3.      Throughout the Relevant Period, the Individual Defendants (defined herein) made

materially false and/or misleading statements, as well as failed to disclose material adverse facts

about the Company’s business, operations, and prospects. Specifically, the Individual Defendants

failed to disclose to the market, inter alia, that: (i) the Company was experiencing lower than

expected sales; (ii) consequently, the Company was reasonably likely to incur a write-down for

slower moving inventory; and (iii) as a result of the foregoing, the Individual Defendants’ positive

statements about the Company’s business, operations, and prospects were materially false and

misleading.

       4.      Furthermore, during the Relevant Period, four of the Individual Defendants

breached their fiduciary duties by engaging in lucrative insider sales, netting collective proceeds

of over $104 million.

       5.      On February 5, 2020, after the market closed, the Company issued a press release

reporting its preliminary fourth quarter 2019 financial results. Therein, the Company stated that




                                                 2
  Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 3 of 37 PageID #: 3




“[n]et sales are expected to be approximately $214 million, a decrease of 8% compared to $233

million in the fourth quarter of 2018.” The Company also disclosed a $16.8 million write-down

to “dispose of slower moving inventory to increase operational capacity.”

       6.      Then, on March 5, 2020, after the market closed, the Company issued a press

release announcing its fourth quarter and full year 2019 financial results, confirming the results

previously disclosed on February 5, 2020, including a 4% decrease in net sales year-over-year to

$213.6 million. The Individual Defendants claimed that the disappointing financial results were

due to, among other things, “softness at retail during the holiday season which led to a decrease in

orders.”

       7.      Finally, during the Relevant Period, certain of the Individual Defendants

negligently issued a materially false and misleading proxy statement urging stockholders to reelect

certain directors under false pretenses.

       8.      As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties and other misconduct, Funko has sustained damages as described below.

                                 JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Securities Exchange Act of

1934 (the “Exchange Act”) (15 U.S.C. § 78n), and SEC Rule 14a-9 (17 C.F.R. § 240.14a-9)

promulgated thereunder.

       10.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       11.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).




                                                 3
  Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 4 of 37 PageID #: 4




       12.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

Plaintiff and the defendants are citizens of different states and the amount in controversy exceeds

the sum of value of $75,000, exclusive of interest and costs.

       13.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       14.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

Funko is incorporated in this District. In addition, the defendants have conducted business in this

District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       15.     Plaintiff, a citizen of the State of Massachusetts, is a current Funko stockholder and

has continuously been a Funko stockholder at all relevant times.

       16.     Nominal Defendant Funko is a Delaware corporation with principal executive

offices located at 2802 Wetmore Avenue, Everett, Washington 98201. Funko’s common stock is

divided into publicly-traded Class A common stock, and non-public Class B common stock, both

of which entitle holders to one vote per share.

       17.     Defendant Brian Mariotti (“Mariotti”) has served as the Company’s CEO since

April 2017. He also has served as the CEO of Funko Acquisition Holdings, L.L.C. (“FAH”), the

predecessor of Funko, since October 2015, and as the CEO of Funko Holdings LLC (“FHL”) since

May 2013. FAH is a holding company with no assets, and owns 100% of FHL, also a holding

company, which in turn owns 100% of Funko, LLC, the Company’s operating entity. According

to the Form DEF 14A filed on April 15, 2020 (the “2020 Proxy”), as of April 3, 2020, Mariotti

was the beneficial owner of 3,464,295 shares of the Company’s Class A common stock, as well as

2,531,690 share of the Company’s Class B common stock, which afford him approximately 5.1%




                                                  4
  Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 5 of 37 PageID #: 5




of total voting power over matters set for stockholder determination as of that date. Mariotti

received $4,025,457 in compensation from the Company during the fiscal year ended December

31, 2019, which consisted of $1,000,000 in salary, $357,938 in stock awards, $1,341,827 in option

awards, $1,313,250 in non-equity incentive plan compensation, and $12,442 in all other

compensation.     During the period when the Individual Defendants materially misstated

information to the investing public to keep the price of the Company’s stock artificially inflated,

and before the scheme was exposed, Mariotti made the following sales of the Company’s Class A

common stock:

          Date                  Shares              Price                  Proceeds
        8/12/2019                50,000            $23.55                 $1,177,500
        9/19/2019               400,000            $25.42                $10,168,000
        9/20/2019                50,000            $22.65                 $1,132,500
       10/21/2019                50,000            $18.14                  $907,000
                                               Total Proceeds:           $13,385,000

Upon information and belief, Mariotti is a citizen of the State of Washington.

       18.      Defendant Jennifer Fall Jung (“Fall Jung”) has served as Funko’s CFO since

August 2019. Fall Jung received $1,248,155 in compensation from the Company during the fiscal

year ended December 31, 2019, which consisted of $153,654 in salary, $212,486 in stock awards,

$790,622 in option awards, $67,262 in non-equity incentive plan compensation, and $24,131 in all

other compensation. Upon information and belief, Fall Jung is a citizen of the State of California.

       19.      Defendant Russell Nickel (“Nickel”) served as the Company’s CFO from October

2013 until he resigned in August 2019. He continued to serve as a Special Advisor to the Company

through December 31, 2019. Upon information and belief, Nickel is a citizen of the State of

Washington.

       20.      Defendant Gino Dellomo (“Dellomo”) has served on the Board since its formation

in April 2017, and on the board of directors of FAH, LLC (“FAH”) since October 2015. Dellomo

                                                5
  Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 6 of 37 PageID #: 6




has also served as a director at ACON Funko Investors L.L.C. (“ACON”), a private equity

investment firm and a significant stockholder of Funko, since October 2006. Additionally, he

serves as a member of the Company’s Nominating and Corporate Governance Committee. For

the fiscal year ended December 31, 2019, Dellomo received $123,525 in compensation from the

Company. This included $50,000 in fees earned or paid in cash, $36,033 in option awards, and

$37,492 in restricted stock units. During the Relevant Period, when the Individual Defendants

materially misstated information to the investing public to keep the stock price inflated, and before

the scheme was exposed, Dellomo made the following sale of company stock through his position

at ACON:

          Date                   Shares               Price                 Proceeds
        9/19/2019               3,600,000            $25.42                $91,512,000

Upon information and belief, Dellomo is a citizen of Washington, D.C.

       21.     Defendant Michael Lunsford (“Lunsford”) has served as a Company director since

October 2018. He also serves as a member of the Company’s Audit Committee. According to the

2020 Proxy, as of April 3, 2020, Defendant Lunsford beneficially owned 5,098 shares of the

Company’s Class A common stock, with an approximate implied value of $16,211 on that date.

For the fiscal year ended December 31, 2019, Lunsford received $123,525 in compensation from

the Company. This included $50,000 in fees earned or paid in cash, $36,033 in option awards,

and $37,492 in restricted stock units. Upon information and belief, Lunsford is a citizen of the

State of California.

       22.     Defendant Charles Denson (“Denson”) has served as a Company director since

April 2017. Additionally, he has served as a director of FAH since June 2016. Denson also serves

as the Chair of Funko’s Compensation Committee and as a member of its Audit Committee.

According to the 2020 Proxy, as of April 3, 2020, Denson was the beneficial owner of 159,517


                                                 6
  Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 7 of 37 PageID #: 7




shares of the Company’s Class A common stock with an implied value of $507,264 on that date,

as well as 16,058 shares of the Company’s Class B common stock as. Denson received $138,525

in compensation from the Company during the fiscal year ended December 31, 2019, which

consisted of $65,000 in fees earned or paid in cash, $36,033 in option awards, and $37,492 in

restricted stock units. Upon information and belief, Denson is a citizen of the State of Oregon.

       23.     Defendant Adam Kriger (“Kriger”) has served as a Company director since April

2017. Kriger has also served on the board of directors at FAH since June 2016 and has served as

an executive partner at ACON since August 2017. Additionally, he serves as a member of the

Company’s Nominating and Corporate Governance Committee.                For the fiscal year ended

December 31, 2019, Kriger received $123,525 in compensation from the Company. This included

$50,000 in fees earned or paid in cash, $36,033 in option awards, and $37,492 in restricted stock

units. Upon information and belief, Kriger is a citizen of the State of California. During the

Relevant Period, when the Company materially misstated information to the investing public to

keep the stock price inflated, and before the scheme was exposed, Defendant Kriger made the

following sale of company stock through his position at ACON:

          Date                  Shares                Price                Proceeds
        9/19/2019              3,600,000             $25.42               $91,512,000

Upon information and belief, Kriger is a citizen of the State of California.

       24.     Defendant Ken Brotman (“Brotman”) is the Chairman of the Board and has served

as a Company director since April 2017. Brotman cofounded and serves as a managing partner at

ACON. He has also served as a director of FAH since October 2015. Additionally, he serves as

the Chair of the Nominating and Corporate Governance Committee and as a member of the

Compensation Committee. For the fiscal year ended December 31, 2019, Brotman received

$163,525 in compensation from the Company. This included $90,000 in fees earned or paid in


                                                 7
  Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 8 of 37 PageID #: 8




cash, $36,033 in option awards, and $37,492 in restricted stock units. During the Relevant Period,

when the Company materially misstated information to the investing public to keep the stock price

inflated, and before the scheme was exposed, Defendant Brotman made the following sale of

company stock through his position at ACON:

          Date                  Shares               Price                Proceeds
        9/19/2019              3,600,000            $25.42               $91,512,000

Upon information and belief, Brotman is a citizen of the State of New York.

       25.     Defendant Sarah Kirshbaum Levy (“Levy”) has served as a Company director since

September 2019. For the fiscal year ended December 31, 2019, Levy received $78,737 in

compensation from the Company. This included $12,500 in fees earned or paid in cash, $36,043

in option awards, and $30,194 in restricted stock units. Upon information and belief, Levy is a

citizen of the State of New York.

       26.     Defendant Diane Irvine (“Irvine”) has served as a Company director since August

2017. Additionally, she has served as a director of FAH since August 2017. Irvine also serves as

the chair of the Audit Committee and as a member of the Compensation Committee. Irvine

received $142,275 in compensation from the Company during the fiscal year ended December 31,

2019, which consisted of $68,750 in fees earned or paid in cash, $36,033 in option awards, and

$37,492 in restricted stock units. Upon information and belief, Irvine is a citizen of the State of

Washington.

       27.     Defendants Mariotti, Fall Jung, Nickel, Dellomo, Lunsford, Denson, Kriger,

Brotman, Levy, and Irvine are collectively referred to as the “Individual Defendants.”

       28.     Defendants Brotman, Irvine, Levy, Denson, Kriger, Mariotti, Dellomo, and

Lunsford are collectively referred to as the “Director Defendants.”




                                                8
  Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 9 of 37 PageID #: 9




       29.     Defendants Mariotti, Brotman, Dellomo, and Kriger are collectively referred to as

the “Insider Selling Defendants.”

       30.     Defendants Irvine, Denson, and Lunsford are collectively referred to as the “Audit

Committee Defendants.”

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

       31.     By reason of their positions as officers or directors of the Company and because of

their ability to control the business and corporate affairs of the Company, the Individual

Defendants owed the Company and its stockholders the fiduciary obligations of good faith, loyalty,

and candor and were and are required to use their utmost ability to control and manage the

Company in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of the Company and its stockholders so as to

benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its stockholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.

       32.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       33.     In addition, as officers and/or directors of a publicly-held company, the Individual

Defendants have a duty to promptly disseminate accurate and truthful information with regard to

the Company’s operations, performance, management, projections, and forecasts so that the

market price of the Company’s stock will be based on truthful and accurate information.




                                                 9
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 10 of 37 PageID #: 10




       34.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the Company. By virtue of such duties, the officers and directors of Funko were

required to, among other things:

       a.      ensure that the Company complied with its legal obligations and requirements,
               including acting only within the scope of its legal authority and disseminating
               truthful and accurate statements to the SEC and the investing public;

       b.      conduct the affairs of the Company in a lawful, efficient, business-like manner so
               as to make it possible to provide the highest quality performance of its business, to
               avoid wasting the Company’s assets, and to maximize the value of the Company’s
               stock;

       c.      properly and accurately guide investors and analysts as to the true financial
               condition of the Company at any given time, including making accurate statements
               about the Company’s financial results and prospects, and ensuring that the
               Company maintained an adequate system of financial controls such that the
               Company’s financial reporting would be true and accurate at all times;

       d.      remain informed as to how the Company conducted its operations, and, upon
               receipt of notice or information of imprudent or unsound conditions or practices,
               make reasonable inquiry in connection therewith, and take steps to correct such
               conditions or practices and make such disclosures as necessary to comply with
               federal and state securities laws; and

       e.      ensure that the Company was operated in a diligent, honest, and prudent manner in
               compliance with all applicable federal, state, and local laws, rules and regulations.

       35.     Each of the Individual Defendants, as an executive officer and/or director, owed to

the Company and to its stockholders the fiduciary duties of loyalty, good faith, and candor in the

management and administration of the affairs of the Company, as well as in the use and

preservation of its property and assets. The conduct of the Individual Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors and officers of

the Company, the absence of good faith on their part, and a reckless disregard for their duties to

the Company and its stockholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company.


                                                10
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 11 of 37 PageID #: 11




       36.     The Company has established a Code of Conduct (the “Code”) that “applies to all

of our directors, officers and other employees.”

       37.     In the section titled, “Conflicts of Interest,” the Code states:

       Employees, officers and directors must act in the best interests of the Company.
       You must refrain from engaging in any activity or having a personal interest that
       presents a “conflict of interest” and should seek to avoid even the appearance of a
       conflict of interest. A conflict of interest occurs when your personal interest
       interferes with the interests of the Company. A conflict of interest can arise
       whenever you, as an employee, officer or director, take action or have an interest
       that prevents you from performing your Company duties and responsibilities
       honestly, objectively and effectively.

       38.     In the section on “Competition and Fair Dealing,” the Code states:

       All employees should endeavor to deal fairly with fellow employees and with the
       Company’s collaborators, licensors, customers, suppliers and competitors.
       Employees should not take unfair advantage of anyone through manipulation,
       concealment, abuse of privileged information, misrepresentation of material facts
       or any other unfair-dealing practice. Employees should maintain and protect any
       intellectual property licensed from licensors with the same care as they employ with
       regard to Company developed intellectual property. Employees should also handle
       the nonpublic information of our collaborators, licensors, suppliers and customers
       responsibly and in accordance with our agreements with them, including
       information regarding their technology, products and product pipelines.

       39.     In the section titled, “Company Records,” the Code states:

       Accurate and reliable records are crucial to our business. Our records are the basis
       of our earnings statements, financial reports, regulatory submissions and many
       other aspects of our business and guide our business decision-making and strategic
       planning. Company records include financial records, personnel records, records
       relating to our technology, products and product development, customer
       collaborations, manufacturing and regulatory submissions and all other records
       maintained in the ordinary course of our business.

       All Company records must be complete, accurate and reliable in all material
       respects. Each employee and director must follow any formal document retention
       policy of the Company with respect to Company records within such employee’s
       or director’s control. Please contact your supervisor or the Company’s General
       Counsel to obtain a copy of any such policy or with any questions concerning any
       such policy.

       40.     In the section on the “Protection and Use of Company Assets,” the Code states:



                                                   11
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 12 of 37 PageID #: 12




       Employees should protect the Company’s assets and ensure their efficient use for
       legitimate business purposes only and not for any personal benefit or the personal
       benefit of anyone else. Theft, carelessness and waste have a direct impact on the
       Company’s financial performance. The use of Company funds or assets, whether
       or not for personal gain, for any unlawful or improper purpose is prohibited.

       Employees should be aware that Company property includes all data and
       communications transmitted or received to or by, or contained in, the Company’s
       electronic or telephonic systems. Company property also includes all written
       communications. Employees and other users of this property should have no
       expectation of privacy with respect to these communications and data. To the
       extent permitted by law, the Company has the ability, and reserves the right, to
       monitor all electronic and telephonic communication. These communications may
       also be subject to disclosure to law enforcement or government officials.

       41.    In the section titled, “Accuracy of Financial Reports and Other Public

Communications,” the Code states:

       As a public company we are subject to various securities laws, regulations and
       reporting obligations. Both federal law and our policies require the disclosure of
       accurate and complete information regarding the Company’s business, financial
       condition and results of operations. Inaccurate, incomplete or untimely reporting
       will not be tolerated and can severely damage the Company and result in legal
       liability.

       The Company’s principal financial officers and other employees working in the
       finance department have a special responsibility to ensure that all of our financial
       disclosures are full, fair, accurate, timely and understandable. These employees
       must understand and strictly comply with generally accepted accounting principles
       and all standards, laws and regulations for accounting and financial reporting of
       transactions, estimates and forecasts.

       42.    In the section titled, “Compliance with Laws and Regulations,” the Code states:

       Each employee and director has an obligation to comply with all laws, rules and
       regulations applicable to the Company’s operations. These include, without
       limitation, laws covering bribery and kickbacks, the development, manufacture,
       marketing and sale of our products, copyrights, trademarks and trade secrets,
       information privacy, insider trading, illegal political contributions, antitrust
       prohibitions, foreign corrupt practices, offering or receiving gratuities,
       environmental hazards, employment discrimination or harassment, occupational
       health and safety, false or misleading financial information or misuse of corporate
       assets. You are expected to understand and comply with all laws, rules and
       regulations that apply to your job position. If any doubt exists about whether a
       course of action is lawful, you should seek advice from your supervisor or the
       Company’s General Counsel.


                                               12
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 13 of 37 PageID #: 13




                                     *       *        *

       Consistent with the Company’s Insider Trading Compliance Policy, the Company’s
       employees and directors are prohibited from trading in the stock or other securities
       of the Company while in possession of material nonpublic information about the
       Company. In addition, Company employees and directors are prohibited from
       recommending, “tipping” or suggesting that anyone else buy or sell the Company’s
       stock or other securities on the basis of material non-public information.
       Employees and directors who obtain material non-public information about another
       company in the course of their duties are prohibited from trading in the stock or
       securities of the other company while in possession of such information or
       “tipping” others to trade on the basis of such information. Violation of insider
       trading laws can result in severe fines and criminal penalties, as well as disciplinary
       action by the Company, up to and including, for an employee, termination of
       employment or, for a director, a request that such director resign from the Board of
       Directors. You are required to read carefully and observe our Insider Trading
       Compliance Policy, as amended from time to time. Please contact the Company’s
       General Counsel for a copy of the Insider Trading Compliance Policy or with any
       questions you may have about insider trading laws.

                                     *       *        *

       The Company places a high value on its credibility and reputation in the
       community. What is written or said about the Company in the news media and
       investment community directly impacts our reputation, positively or negatively.
       Our policy is to provide timely, accurate and complete information in response to
       public requests (from media, analysts, etc.), consistent with our obligations to
       maintain the confidentiality of competitive and proprietary information and to
       prevent selective disclosure of market sensitive financial data. The Company has
       adopted a separate Policy Regarding Communications with Analysts,
       Securityholders and Others to maintain the Company’s credibility and reputation
       in the community, to maintain the confidentiality of competitive and proprietary
       information and to prevent selective disclosure of market-sensitive financial data.

       43.     The Individual Defendants violated the Code by engaging in or permitting the

scheme to issue materially false and misleading statements to the investing public and to facilitate

and disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty

and unjust enrichment. Furthermore, four of the Individual Defendants violated the Code of

Conduct by engaging in insider trading. Also, in violation of the Code, the Individual Defendants

failed to maintain the accuracy of Company records and reports, comply with laws and regulations,

and compete in an honest and ethical manner.


                                                 13
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 14 of 37 PageID #: 14




       44.     In addition, the Company’s Audit Committee is specifically tasked with the Board’s

oversight responsibilities.   The conduct of the Audit Committee is governed by the Audit

Committee Charter (the “Charter”).

       45.     Pursuant to the Charter:

       The purpose of the Audit Committee (the “Committee”) is to oversee the accounting and
       financial reporting processes of the Company and the audits of the financial statements of
       the Company.

       The Committee’s responsibilities are limited to oversight. The Company’s management is
       responsible for establishing and maintaining accounting policies and procedures in
       accordance with generally accepted accounting principles (“GAAP”) and other applicable
       reporting and disclosure standards and for preparing the Company’s financial statements.
       The Company’s independent auditors are responsible for auditing and reviewing those
       financial statements.

                                            *        *     *

       IV. Duties and Responsibilities

       Interaction with the Independent Auditor

       1. Appointment and Oversight. The Committee is directly responsible for the appointment,
       compensation, retention and oversight of the work of the independent auditor (including
       resolution of any disagreements between Company management and the independent
       auditor regarding financial reporting) and any other registered public accounting firm
       engaged for the purpose of preparing or issuing an audit report or related work or
       performing other audit, review or attest services for the Company, and the independent
       auditor and each such other registered public accounting firm must report directly to the
       Committee. The Committee, or the Chair of the Committee, must pre-approve any audit
       and non-audit service provided to the Company by the independent auditor, unless the
       engagement is entered into pursuant to appropriate preapproval policies established by the
       Committee or if such service falls within available exceptions under SEC rules.

       2. Annual Report on Independence. The Committee must ensure that the independent
       auditor prepares and delivers, at least annually, a written statement delineating all
       relationships between the independent auditor and the Company, must actively engage in
       a dialogue with the independent auditor with respect to any disclosed relationships or
       services that, in the view of the Committee, may impact the objectivity and independence
       of the independent auditor, and, if the Committee determines that further inquiry is
       advisable, must take appropriate action in response to the independent auditor’s report to
       satisfy itself of the auditor’s independence. Annual Financial Statements and Annual Audit




                                                14
Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 15 of 37 PageID #: 15




    3. Audit Problems. The Committee must discuss with the independent auditor any audit
    problems or difficulties and management’s response.

    4. Form 10-K Review. The Committee must review and discuss the annual audited financial
    statements with management and the independent auditor, including the Company’s
    disclosures under “Management’s Discussion and Analysis of Financial Condition and
    Results of Operations.”

    5. Audit Committee Report. The Committee must provide the Company with the report of
    the Committee with respect to the audited financial statements for inclusion in each of the
    Company’s annual proxy statements.

    Quarterly Financial Statements

    6. Form 10-Q Review. The Committee must review and discuss the quarterly financial
    statements with management and the independent auditor, including the Company’s
    disclosures under “Management’s Discussion and Analysis of Financial Condition and
    Results of Operations.”

    Other Duties and Responsibilities

    7. Review of Earnings Releases. The Committee should discuss the Company’s earnings
    press releases, as well as financial information and earnings guidance provided to analysts
    and rating agencies.

    8. Risk Assessment and Risk Management. The Committee must discuss the Company’s
    policies with respect to risk assessment and risk management.

    9. Review of Related Person Transactions. The Committee must review all related person
    transactions as defined by Item 404 of Regulation S-K on an ongoing basis and all such
    transactions must be approved or ratified by the Committee.

    10. Review of Code of Ethics. The Committee must periodically consider and discuss with
    management and the independent auditor the Company’s code of ethics and the procedures
    in place to enforce the code of ethics. The Committee must also consider and discuss and,
    as appropriate, grant requested waivers from the code of ethics brought to the attention of
    the Committee, though the Committee may defer any decision with respect to any waiver
    to the Board.

    11. Hiring of Independent Auditor Employees. The Committee must set clear hiring
    policies for employees or former employees of the Company’s independent auditor.

    12. Complaint Procedures. The Committee must establish procedures for the receipt,
    retention and treatment of complaints received by the Company regarding accounting,
    internal accounting controls or auditing matters, and for the confidential and anonymous
    submission by Company employees of concerns regarding questionable accounting or
    auditing matters.



                                            15
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 16 of 37 PageID #: 16




       13. Reports to the Board of Directors. The Committee must report regularly to the Board
       regarding the activities of the Committee.

       46.     In violation of the Audit Committee Charter, and their general duties as members

of the Audit Committee, the Audit Committee Defendants conducted little, if any, oversight of the

Company’s internal controls or the Company’s compliance with legal and regulatory requirements

resulting in materially false and misleading statements regarding the Company’s business,

operational, and compliance policies, and consciously disregarded their duties to monitor such

controls over reporting. The Audit Committee Defendants’ complete failure to perform their

duties in good faith resulted in false misrepresentations to the SEC, the investing public, and the

Company’s stockholders.

       47.     In addition, as executive officers and directors of a publicly-traded company whose

Common stock was registered with the SEC pursuant to the Exchange Act and traded on the

Nasdaq, the Individual Defendants had a duty not to effect the dissemination of inaccurate and

untruthful information with respect to the Company’s financial condition, performance, growth,

operations, financial statements, business, products, management, earnings, internal controls, and

present and future business prospects, including false and misleading information about

acquisitions, so that the market price of the Company’s common stock would be based upon

truthful and accurate information. Accordingly, the Individual Defendants breached their fiduciary

duties by knowingly or recklessly causing Funko to make false and misleading statements of

material fact about the Company’s financials and about Funko’s maintenance of adequate internal

controls.

       48.     Each of the Individual Defendants further owed to Funko and its stockholders the

duty of loyalty requiring that each favor Funko’s interest and that of its stockholders over their




                                                16
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 17 of 37 PageID #: 17




own while conducting the affairs the Company and refrain from using their position, influence, or

knowledge of the affairs of the Company to gain personal advantage.

              CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        49.    In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the truth and further aided and abetted and assisted each other in

breaching their respective duties.

        50.    The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty and insider trading; (ii) conceal adverse

information concerning the Company’s operations, financial condition, and future business

prospects; (iii) artificially inflate the Company’s stock price; and (iv) enhance the Individual

Defendants’ Company positions and their profits and power stemming from such positions.

        51.    The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company to purposefully or recklessly conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. The actions described

herein occurred under the authority of the Board, thus each of the Individual Defendants who are

directors of Funko was a direct, necessary, and substantial participant in the conspiracy, common

enterprise, and common course of conduct complained of herein.

        52.    Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of wrongdoing, each of the Individual Defendants acted with actual or constructive




                                               17
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 18 of 37 PageID #: 18




knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

wrongdoing, and was or should have been aware of his or her overall contribution to and

furtherance of the wrongdoing.

        53.    At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Funko and was at all times acting within the course

and scope of such agency.

                              SUBSTANTIVE ALLEGATIONS

BACKGROUND

       54.     Funko designs, sources, and markets a variety of pop culture consumer products.

In connection with its product lines, the Company maintains licensing agreements with content

providers such as Disney, Marvel, LucasFilm, Blizzard Entertainment, and Warner Brothers.

       55.     The Company’s most well-known brand is its Funko Pop! Line, which consists of

thousands of unique, stylized vinyl figurines depicting people and characters from popular movies,

books, TV shows, sports franchises, comics, anime and manga series, and video games.

       56.     Throughout the Relevant Period, the Individual Defendants consistently touted the

Company’s sales and growth in SEC filings and press releases issued by the Company. However,

as the Company would later admit, Funko was actually facing lower than expected sales, and thus

the Individual Defendants’ claims regarding the Company’s financial guidance and prospects were

inaccurate and misleading.

       57.     Additionally, in the Company’s quarterly reports on Forms 10-Q filed with the SEC

in August 2019 and October 2019, the Individual Defendants included generic warnings noting

that if the Company were to misgauge demand for its products, the Company could accumulate

excess inventory, which could have an adverse impact on the Company’s financial prospects.




                                               18
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 19 of 37 PageID #: 19




These statements, too, were inaccurate because such risks were not mere hypotheticals, but in fact

had already materialized.

THE INDIVIDUAL DEFENDANTS CAUSE              THE   COMPANY   TO   ISSUE MATERIALLY FALSE        AND
MISLEADING STATEMENTS

        58.       On August 8, 2019, the Company issued a press release announcing its financial

results for the quarter ended June 30, 2019 (the “2Q19 Press Release”). The 2Q19 Press Release

stated, in pertinent part:

        Second Quarter 2019 Highlights

              •   Net sales increased 38% to $191.2 million
              •   Gross profit[] increased 35% to $71.2 million
              •   Gross margin[] decreased 90 basis points to 37.2%
              •   Income from operations increased 98% to $17.1 million
              •   Net income increased to $11.4 million from $0.3 million
              •   Earnings per diluted share increased to $0.16
              •   Adjusted Net Income[] was $12.9 million compared to $3.2 million in the
                  second quarter of 2018, and Adjusted Earnings per Diluted Share[] was
                  $0.25, compared to $0.06 in the second quarter of 2018
              •   Adjusted EBITDA[] increased 61% to $31.4 million

                                       *       *        *

        The Company is raising its outlook for the full year 2019. The Company now
        expects net sales to be in a range of $840 million to $850 million. Adjusted
        EBITDA[] is expected to be in a range of $140 million to $145 million. Adjusted
        Earnings per Diluted Share[] is expected to be in a range of $1.15 per share to $1.22
        per share and is based on estimated adjusted average diluted shares outstanding of
        53.5 million for the full year 2019. Adjusted EBITDA and Adjusted EPS are non-
        GAAP measures. A table at the end of this release reconciles Funko’s outlook for
        the full year 2019 Adjusted EBITDA and Adjusted Earnings per Diluted Share
        guidance to the most directly comparable U.S. GAAP financial measures. Please
        refer to the “Non-GAAP Financial Measures” section of this press release.

        59.       That same day, the Company filed its quarterly report on Form 10-Q for the quarter

ended June 30, 2019 with the SEC (the “2Q19 10-Q”). The 2Q19 10-Q was signed by defendant

Nickel and contained certifications pursuant to the Exchange Act and the Sarbanes-Oxley Act of

2002 (“SOX”) signed by defendants Mariotti and Nickel attesting to the accuracy of the financial



                                                   19
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 20 of 37 PageID #: 20




statements contained therein, the disclosure of any material changes to the Company’s internal

controls, and the disclosure of any fraud committed by the Company, its officers, or its directors.

       60.     The 2Q19 10-Q reported the same financial results contained in the 2Q19 Press

Release, and stated the following with respect to the Company’s inventory levels:

       Our success depends, in part, on our ability to successfully manage our inventories.

       We must maintain sufficient inventory levels to operate our business successfully,
       but we must also avoid accumulating excess inventory, which increases working
       capital needs and lowers gross margin. We obtain substantially all of our inventory
       from third-party manufacturers located outside the United States and must typically
       order products well in advance of the time these products will be offered for sale to
       our customers. As a result, it may be difficult to respond to changes in consumer
       preferences and market conditions, which, for pop culture products, can change
       rapidly. If we do not accurately anticipate the popularity of certain products, then
       we may not have sufficient inventory to meet demand. Alternatively, if demand or
       future sales do not reach forecasted levels, we could have excess inventory that we
       may need to hold for a long period of time, write down, sell at prices lower than
       expected or discard. If we are not successful in managing our inventory, our
       business, financial condition and results of operations could be adversely affected.

       We may also be negatively affected by changes in retailers’ inventory policies and
       practices. As a result of the desire of retailers to more closely manage inventory
       levels, there is a growing trend to make purchases on a “just-in-time” basis. This
       requires us to more closely anticipate demand and could require us to carry
       additional inventory. Policies and practices of individual retailers may adversely
       affect us as well, including those relating to access to and time on shelf space, price
       demands, payment terms and favoring the products of our competitors. Our retail
       customers make no binding long-term commitments to us regarding purchase
       volumes and make all purchases by delivering purchase orders. Any retailer can
       therefore freely reduce its overall purchase of our products, including the number
       and variety of our products that it carries, and reduce the shelf space allotted for our
       products. If demand or future sales do not reach forecasted levels, we could have
       excess inventory that we may need to hold for a long period of time, write down,
       sell at prices lower than expected or discard. If we are not successful in managing
       our inventory, our business, financial condition and results of operations could be
       adversely affected.

       61.     On October 31, 2019, the Company issued a press release announcing its financial

results for the quarter ended September 30, 2019 (the “3Q19 Press Release”). The 3Q19 Press

Release stated, in pertinent part:



                                                 20
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 21 of 37 PageID #: 21




       Third Quarter 2019 Highlights

             •   Net sales increased 26% to $223.3 million
             •   Gross profit[] increased 26% to $85.5 million
             •   Gross margin[] decreased 10 basis points to 38.3%
             •   Income from operations increased 36% to $22.6 million
             •   Net income increased to $15.5 million from $7.6 million
             •   Earnings per diluted share increased to $0.25
             •   Adjusted Net Income[] was $19.9 million compared to $13.6 million in the
                 third quarter of 2018, and Adjusted Earnings per Diluted Share[] was $0.38,
                 compared to $0.27 in the third quarter of 2018
             •   Adjusted EBITDA[] increased 20% to $40.6 million
                                          *       *      *

       The Company is reiterating its outlook for the full year 2019. The Company
       expects net sales to be in a range of $840 million to $850 million. Adjusted
       EBITDA[] is expected to be in a range of $140 million to $145 million. Adjusted
       Earnings per Diluted Share[] is expected to be in a range of $1.15 per share to $1.22
       per share and is based on estimated adjusted average diluted shares outstanding of
       53.5 million for the full year 2019.

       Adjusted EBITDA and Adjusted EPS are non-GAAP measures. A table at the end
       of this release reconciles Funko’s outlook for the full year 2019 Adjusted EBITDA
       and Adjusted Earnings per Diluted Share guidance to the most directly comparable
       U.S. GAAP financial measures. Please refer to the “Non-GAAP Financial
       Measures” section of this press release.

       62.       On that same day, the Company filed its quarterly report on Form 10-Q for the

quarter ended September 30, 2019 with the SEC (the “3Q19 10-Q”). The 3Q19 10-Q was signed

by defendant Fall Jung.

       63.       The 3Q19 10-Q reported the same financial results contained in the 3Q19 Press

Release, and again provided the risk factor related to Funko’s inventory levels as stated in ¶ 59.

       64.       The statements in ¶¶ 58-63 were materially false and misleading, and they failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (1) the

Company was facing sales that were below expectations; (2) as a result, the Company would

predictably incur millions of dollars in write-down to dispose of slow moving inventory; and (3) as


                                                 21
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 22 of 37 PageID #: 22




a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

THE TRUTH EMERGES

        65.       On February 5, 2020, the Company issued a press release announcing preliminary

fourth quarter 2019 financial results. The press release revealed disappointing results across the

board, including declining sales and slow-moving inventory. The press release stated:

        Net sales are expected to be approximately $214 million, a decrease of 8%
        compared to $233 million in the fourth quarter of 2018. Net sales were below
        expectations in mature markets, including the U.S., due to the challenging retail
        environment, which resulted in lower than expected purchases among Funko’s top
        customers throughout the holiday season as well as softness in sales related to
        certain tentpole movie releases. These factors more than offset strong growth both
        in Europe and the Loungefly brand during the quarter.

        For the fourth quarter of fiscal 2019, Funko estimates:

              •   Net sales in the U.S. will decrease approximately 9%, while net sales
                  internationally will decrease approximately 8%, reflecting declines in
                  mature international markets, including Australia and Canada, partially
                  offset by continued double digit growth in Europe.
              •   On a product category basis, net sales of figures will decrease
                  approximately 10% and net sales of other products will decrease
                  approximately 3% versus the year ago period, respectively. Net sales of
                  Loungefly items, included in other products, are expected to show
                  continued double-digit growth in the fourth quarter offset by declines in
                  other branded products.
              •   The Company will incur a one-time $16.8 million charge related to the
                  write-down of inventory as a result of the Company’s decision to dispose
                  of slower moving inventory to increase operational capacity. This charge
                  is incremental to normal course reserves and will have an unfavorable
                  impact to gross profit[], gross margin[], net loss and net loss per diluted
                  share in the fourth quarter.
              •   Gross profit[] will be in the range of $62.3 million to $62.8 million, while
                  gross margin1 will be 29.2% to 29.4%. Gross margin excluding the one-
                  time inventory write-down[] will be 37.0% to 37.3%.
              •   The Company will have a net loss in the range of $6.7 million to $6.0
                  million and net loss per diluted share of $0.12 to $0.11.
              •   Adjusted EBITDA[] will be in the range of $24.7 million to $25.7 million.




                                                  22
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 23 of 37 PageID #: 23




             •   Adjusted Net Income[] will be in the range of $8.1 million to $8.9 million
                 and Adjusted Earnings per Diluted Share[] will be in the range of $0.16 to
                 $0.18.
       “While we are disappointed in our fourth quarter results, we are confident that our
       strong track record of innovation through new product categories and properties, as
       well as continued international expansion, will continue to propel the Company in
       2020 and beyond. The underlying strength of our Pop! and Loungefly brands,
       combined with Funko’s unique ability to leverage evergreen properties will enable
       the Company to achieve high-single-digit to low-double-digit sales growth in
       2020,” stated Brian Mariotti, Chief Executive Officer.

       66.       The press release also indicated that the sales trends would not improve until the

second half of 2020:

       The Company expects its 2020 net sales growth rate to be in the high-single digits
       to low-double-digits. Additionally, the Company anticipates that top line trends
       will improve gradually throughout 2020 and will be largely weighted toward the
       second half of the year, with net sales in the first half expected to be down low-
       single-digits to flat compared to the first half of 2019. Funko plans to provide
       expanded guidance for 2020 in connection with the release of fourth quarter and
       full year 2019 financial results on March 5, 2020.

       67.       On this news, the Company’s stock price fell $6.20 per share, or 40%, to close at

$9.29 per share on February 6, 2020, on unusually heavy trading volume.

       68.       Then, on March 5, 2020, after the market closed, the Company issued a press

release announcing its fourth quarter and full year 2019 financial results. Therein, the Company

affirmed that net sales for fourth quarter had decreased 4% year-over-year to $213.6 million due

to, among other things, “softness at retail during the holiday season which led to a decrease in

orders.”

       69.       On this news, the Company’s stock price fell $0.32 per share, or over 4%, to close

at $6.92 on March 6, 2020.




                                                 23
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 24 of 37 PageID #: 24




THE DIRECTOR DEFENDANTS ISSUED A MATERIALLY FALSE                      AND   MISLEADING PROXY
STATEMENT DURING THE RELEVANT PERIOD.

       70.     In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, certain of the Individual Defendants also caused the Company

to issue a false and misleading proxy statement during the Relevant Period.

       71.     The Director Defendants drafted, approved, reviewed, and/or signed the 2020

Proxy before it was filed with the SEC and disseminated to Funko’s stockholders on April 15,

2020. The Director Defendants negligently issued materially misleading statements in the 2020

Proxy. These proxy allegations are based solely on negligence, they are not based on any

allegations of recklessness or knowing conduct by or on behalf of the Individual Defendants, and

they do not allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of,

reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness

with regard to the proxy allegations and related claims.

       72.     The 2020 Proxy sought stockholder votes to, among others, elect defendants

Brotman, Irvine, and Levy for a three-year term.

       73.     In support of their bid to reelect defendants Brotman, Irvine, and Levy, the Director

Defendants highlighted their supposed oversight of the Company. In particular, the 2020 Proxy

assured stockholders that the Board and its committees regularly assess and manage the risks that

Funko faces, including legal and regulatory risks, financial controls, and risks associated with

compensation programs and plans. The 2020 Proxy stated:

       Risk assessment and oversight are an integral part of our governance and
       management processes. Our management is responsible for our day-to-day risk
       management activities. Our Audit Committee is responsible for overseeing our risk
       management process. Our Audit Committee focuses on our general risk
       management policies and strategy, the most significant risks facing us, including
       cybersecurity, and oversees the implementation of risk mitigation strategies by
       management. Our Board of Directors is also apprised of particular risk
       management matters in connection with its general oversight role, including


                                                24
Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 25 of 37 PageID #: 25




    business continuity risks relating to the outbreak of the novel coronavirus, and
    approval of corporate matters and significant transactions. The Board does not
    believe that its role in the oversight of our risks affects the Board’s leadership
    structure.

                                     *       *      *

    CODE OF ETHICS

    We have adopted a Code of Business Conduct and Ethics that applies to all of our
    directors, officers and employees. A copy of the code is available on our website
    at www.funko.com in the “Governance” section of the “Investor Relations” page.
    We expect that any amendments to the code, or any waivers of its requirements,
    that are required to be disclosed by SEC or Nasdaq rules will be disclosed on our
    website.

                                     *       *      *

    AUDIT COMMITTEE

    Our Audit Committee’s responsibilities include, but are not limited to:

       •   appointing, compensating, retaining and overseeing our independent
           registered public accounting firm;

       •   discussing with our independent registered public accounting firm their
           independence from management;

       •   discussing with our independent registered public accounting firm any audit
           problems or difficulties and management’s response;

       •   approving all audit and permissible non-audit services to be performed by
           our independent registered public accounting firm;

       •   discussing with management and our independent registered public
           accounting firm the interim and annual financial statements that we file with
           the SEC;

       •   reviewing our policies on risk assessment and risk management;

       •   reviewing related person transactions; and

       •   establishing procedures for the confidential anonymous submission of
           complaints regarding questionable accounting, internal controls or auditing
           matters, and for the confidential anonymous submission of concerns
           regarding questionable accounting or auditing matters.

    The Audit Committee charter is available on our website at www.funko.com. The


                                            25
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 26 of 37 PageID #: 26




         members of the Audit Committee are Charles Denson, Diane Irvine and Michael
         Lunsford, with Ms. Irvine serving as Chair. Our Board has affirmatively
         determined that each of Mr. Denson, Ms. Irvine and Mr. Lunsford meets the
         definition of “independent director” for purposes of serving on an audit committee
         under Rule 10A-3 promulgated under the Exchange Act and the Nasdaq Rules,
         including those related to Audit Committee membership.

         The members of our Audit Committee meet the requirements for financial literacy
         under the applicable Nasdaq Rules. In addition, our Board has determined that Ms.
         Irvine qualifies as an “audit committee financial expert,” as such term is defined in
         Item 407(d)(5) of Regulation S-K, and under the similar Nasdaq Rules requirement
         that the Audit Committee have a financially sophisticated member.

         The Audit Committee met ten times during the fiscal year ended December 31,
         2019.

         74.    The 2020 Proxy, thus, assured stockholders that both the Individual Defendants and

the Board were involved with Funko’s business strategy, actively monitored the Company’s risks

and exposures, following good corporate governance practices and acting in an ethical and legal

manner. In reality, the Individual Defendants were failing in their oversight duties by allowing

the Company to operate with inadequate internal controls which resulted in: (1) the Company

facing sales that were below expectations; (2) as a result, the Company predictably incurred

millions of dollars in write-downs to dispose of slow moving inventory; and (3) as a result of the

foregoing, the Company’s public statements were materially false and misleading at all relevant

times.

         75.    As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to elect defendants Brotman, Irvine, and Levy.

THE INSIDER SELLING DEFENDANTS SOLD SUBSTANTIAL SHARES OF FUNKO STOCK WHILE IN
POSSESSION OF MATERIAL, ADVERSE, INFORMATION REGARDING THE COMPANY’S BUSINESS

         76.    During the Relevant Period, certain of the Individual Defendants—specifically, the

Insider Selling Defendants—engaged in numerous sales of Funko common stock while in

possession of material information that was adverse to Funko’s business.



                                                  26
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 27 of 37 PageID #: 27




       77.     While the price of Funko stock was artificially inflated and defendant Mariotti was

in possession of material, adverse nonpublic information, he sold 550,000 shares of personally

held Funko stock at artificially inflated prices for proceeds of $13,385,000.

       78.     While the price of Funko stock was artificially inflated and defendants Dellomo,

Kriger, and Brotman were in possession of material, adverse nonpublic information, they sold

3,600,000 shares of Funko stock, held by ACON, at artificially inflated prices for proceeds of

$91,512,000.

       79.     In making the insider trades, the Insider Selling Defendants were able to unjustly

profit from artificially high trading levels stemming from the Individual Defendants’ concerted

false and misleading statements disseminated to the market.

                               DAMAGES TO THE COMPANY

       80.     As a result of the Individual Defendants’ wrongful conduct, Funko disseminated

false and misleading statements and omitted material information to make such statements not

false and misleading when made. The improper statements have devastated Funko’s credibility.

Funko has been, and will continue to be, severely damaged and injured by the Individual

Defendants’ misconduct.

       81.     Furthermore, aside from tarnishing the Company’s reputation for honesty, integrity,

and aptitude, the Individual Defendants have exposed the Company to legal costs to defend,

investigate, and pay judgment or settlement in the Securities Class Action.

       82.     As a direct and proximate result of the Individual Defendants’ actions as alleged

herein, Funko’s market capitalization has been substantially damaged, losing approximately $730

million in value as a result of the conduct described herein. Specifically, Funko’s share price

increased to a high of $27.89 on the Individual Defendants’ false and misleading statements in




                                                27
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 28 of 37 PageID #: 28




connection with the Company’s second and third quarter 2019 results, only to fall to a share price

of $6.92 on March 6, 2020, when the truth about Funko’s business was finally revealed.

       83.     Moreover, these actions have irreparably damaged Funko’s corporate image and

goodwill. For at least the foreseeable future, Funko will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

and have misled the investing public, such that Funko’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       84.     Plaintiff incorporates the allegations herein by reference.

       85.     Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties and other violations

of the law.

       86.     Plaintiff is a stockholder of Funko, was a stockholder of Funko at the time of the

wrongdoing alleged herein, and has been a stockholder of Funko continuously since that time.

       87.     Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting Funko’s rights.

       88.     As a result of the facts set forth herein, Plaintiff has not made any demand on the

Board to institute this action and vigorously prosecute this action against the Individual Defendants.

Such a demand would be a futile and useless act because the Board is incapable of making an

independent and disinterested decision to institute and vigorously prosecute this action.

       89.     At the time of the filing of this complaint, the Board consisted of the Director

Defendants.




                                                 28
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 29 of 37 PageID #: 29




DEMAND IS FUTILE AS TO ALL DIRECTOR DEFENDANTS BECAUSE THEY EACH FACE                               A
SUBSTANTIAL LIKELIHOOD OF LIABILITY

       90.     The Director Defendants face a substantial likelihood of liability for their individual

misconduct.    The Director Defendants were directors throughout the time of the false and

misleading statements referenced above, and as such had a fiduciary duty to ensure that the

Company’s SEC filings, press releases, and other public statements and presentations concerning

its business, operations, prospects, internal controls, and financial statements were accurate.

       91.     Moreover, the Director Defendants owed a duty to, in good faith and with due

diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company’s

internal controls were sufficiently robust and effective (or were being implemented effectively),

and to ensure that the Board’s duties were being discharged in good faith and with the required

diligence and due care. Instead, the Director Defendants knowingly or with reckless disregard

reviewed, authorized, or caused the publication of the materially false and misleading statements

discussed above that caused the Company’s stock to trade at artificially inflated prices and

misrepresented the financial health of Funko.

       92.     The Director Defendants’ making or authorization of these false and misleading

statements, failure to timely correct such statements, failure to take necessary and appropriate steps

to ensure that the Company’s internal controls over financial reporting were sufficiently robust

and effective (or were being implemented effectively), and failure to take necessary and

appropriate steps to ensure that the Board’s duties were being discharged in good faith and with

the required diligence constitute breaches of fiduciary duties and have resulted in the Director

Defendants facing a substantial likelihood of liability. If the Director Defendants were to bring a

suit on behalf of Funko to recover damages sustained as a result of this misconduct, they would




                                                 29
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 30 of 37 PageID #: 30




expose themselves to significant liability. This is something they will not do. For this reason,

demand is futile.

          93.   Additionally, defendant Mariotti lacks independence for purposes of demand

futility because his principal occupation is the CEO of Funko. Indeed, the 2020 Proxy admits that

Mariotti is not independent. According to the 2020 Proxy, in 2019, Mariotti received total

compensation of $4,025,457 and this amount is material to him. Further, Mariotti is incapable of

considering a demand to commence and vigorously prosecute this action because he faces

additional substantial likelihood of liability as he is a named defendant in the Securities Class

Action.

DEMAND IS EXCUSED AS TO DEFENDANTS IRVINE, DENSON, AND LUNSFORD BECAUSE AS
MEMBERS OF THE AUDIT COMMITTEE THEY FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY

          94.   Defendants Irvine, Denson, and Lunsford were members of the Audit Committee

at the time the Company lacked proper internal controls and the improper statements detailed

herein were issued. Pursuant to the Audit Committee’s Charter, the members of the Audit

Committee were and are responsible for, inter alia, reviewing the Company’s financial reports,

the Company’s business and financial risk management practices, the Company’s legal and

regulatory compliance, and the integrity of the Company’s financial statements and internal

controls. Notably, in performing these duties, defendants Irvine, Denson, and Lunsford were

required to discuss with management and the Company’s independent auditor the annual financial

statements. Defendants Irvine, Denson, and Lunsford were required to discuss with management

and the Company’s independent auditor all SEC filings before they were filed. Defendants Irvine,

Denson, and Lunsford breached their fiduciary duties by allowing the Company to make the

improper statements discussed above. Defendants Irvine, Denson, and Lunsford each face a




                                               30
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 31 of 37 PageID #: 31




substantial likelihood of liability for their breaches of fiduciary duties, and, therefore, any demand

upon them is futile.

DEMAND IS EXCUSED AS TO DEFENDANTS MARIOTTI, BROTMAN, DELLOMO, DENSON,
KRIGER, AND IRVINE BECAUSE OF THEIR OVERLAPPING BUSINESS AFFILIATIONS

       95.     Defendants Mariotti, Brotman, Dellomo, Denson, Kriger, and Irvine have extensive

business relationships with each other, as they all also serve on the board of directors of FAH.

FAH is a holding company with no operating assets or operations that was formed on September

24, 2015 and was the predecessor to Funko.

       96.     Additionally, defendants Brotman, Dellomo, and Kriger currently serve as high-

ranking officers or directors of ACON, which controlled approximately 40.1% of total voting

power over matters presented to Company stockholders for determination as of April 3, 2020,

which includes the election of directors. These conflicts of interest prevented these directors from

conducting sufficient oversight over the Company’s operations and internal controls and precluded

them from calling into question the Individual Defendant’s misconduct.

       97.     For the foregoing reasons, demand as to Defendants Mariotti, Brotman, Denson,

Dellomo, Kriger, and Irvine is excused as being futile.

DEMAND IS EXCUSED AS TO DEFENDANTS MARIOTTI, BROTMAN, DELLOMO,                         AND   KRIGER
BECAUSE OF THEIR IMPROPER INSIDER SELLING

       98.     As described herein, four of the Director Defendants engaged in lucrative insider

trading, in violation of federal law and the Company’s Code of Conduct. Defendant Mariotti, as

well as defendants Brotman, Dellomo, and Kriger, through their respective positions at ACON,

netted total proceeds of over $104 million through insider transactions executed during the

Relevant Period, when the Company’s stock price was artificially inflated due to the false and

misleading statements described herein. Therefore, demand as to defendants Mariotti, Brotman,

Dellomo, and Kriger is excused as being futile.


                                                  31
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 32 of 37 PageID #: 32




                                             COUNT I
                         VIOLATION OF SECTION 14(A) OF THE EXCHANGE ACT
                                 (Against the Director Defendants)

       99.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       100.    The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) Exchange Act claims detailed herein do not allege

and do not sound in fraud. Plaintiff specifically disclaims any allegation of, reliance upon any

allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to the

nonfraud claims.

       101.    The Director Defendants negligently issued, caused to be issued, and participated

in the issuance of materially misleading written statements to stockholders which were contained

in the 2020 Proxy. In the 2020 Proxy, the Board solicited stockholder votes to reelect certain of

the Individual Defendants to the Board.

       102.    The 2020 Proxy, however, misrepresented and failed to disclose, among other

things, the Board’s risk oversight and the Company’s inadequate internal controls which facilitated

the illegal behavior described herein. By reasons of the conduct alleged herein, the Individual

Defendants violated Section 14(a) of the Exchange Act. As a direct and proximate result of these

defendants’ wrongful conduct, Funko misled and deceived its stockholders by making materially

misleading statements that were essential links in stockholders following the Company’s

recommendation and voting to reelect certain of the Individual Defendants to the Board.

       103.    Plaintiff, on behalf of Funko, thereby seeks relief for damages inflicted upon the

Company based upon the misleading 2020 Proxy in connection with the improper reelection of

certain of the Individual Defendants to the Board.


                                                32
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 33 of 37 PageID #: 33




                                             COUNT II
                                   BREACH OF FIDUCIARY DUTY
                                (Against the Individual Defendants)

           104.   Plaintiff incorporates by reference and re-alleges each and every allegation

contained above, as though fully set forth herein.

           105.   Each of the Individual Defendants owed to the Company the duty to exercise

candor, good faith, and loyalty in the management and administration of Funko’s business and

affairs.

           106.   Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

           107.   The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties to

protect the rights and interests of Funko.

           108.   In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

           109.   In addition, the Individual Defendants further breached their fiduciary duties owed

to Funko by willfully or recklessly making and/or causing the Company to make false and

misleading statements and omissions of material fact that failed to disclose: (i) Funko was facing

sales that were below expectations; (2) as a result, the Company would predictably incur millions

of dollars in write-downs to dispose of slow moving inventory; and (3) as a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times.

           110.   The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and




                                                   33
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 34 of 37 PageID #: 34




omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       111.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       112.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       113.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Funko has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       114.    Plaintiff on behalf of Funko has no adequate remedy at law.

                                          COUNT III
                                     UNJUST ENRICHMENT
                                (Against Individual Defendants)

       115.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       116.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of Funko in the form of salaries, bonuses, and

other forms of compensation.


                                                34
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 35 of 37 PageID #: 35




       117.    Plaintiff, as a stockholder and representative of Funko, seeks restitution from the

Individual Defendants, and each of them, and seeks an order of this Court disgorging all profits,

benefits, and other compensation obtained by the Individual Defendants, and each of them, from

their wrongful conduct and fiduciary breaches.

                                        COUNT IV
                 INSIDER SELLING AND MISAPPROPRIATION OF INFORMATION
                          (Against the Insider Selling Defendants)

       118.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       119.    At the time defendants Mariotti, Brotman, Dellomo, and Kriger sold their Funko

stock, they knew the material, non-public information described above, and sold Funko stock on

the basis of such information.

       120.    The information described above was proprietary, non-public information

concerning the Company’s business operations, financial condition, and growth prospects. It was

a proprietary asset belonging to the Company, which defendants Mariotti, Brotman, Dellomo, and

Kriger misappropriated to their own benefit when they sold personal holdings in Funko stock.

Defendants Mariotti, Brotman, Dellomo, and Kriger knew that this information was not intended

to be available to the public. Had such information been generally available to the public, it would

have significantly reduced the market price of Funko stock.

       121.    Defendants Mariotti, Brotman, Dellomo, and Kriger’s sale of stock while in

possession and control of this material, adverse, non-public information was a breach of their

fiduciary duties of loyalty and good faith. They are therefore liable to Funko for insider trading.

       122.    Since the use of the Company’s proprietary information for personal gain

constituted a breach of the fiduciary duties, the Company is entitled to the imposition of a

constructive trust on any profits they obtained thereby.


                                                 35
 Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 36 of 37 PageID #: 36




       123.    Plaintiff, on behalf of Funko, has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       A.      Declaring that Plaintiff may maintain this derivative action on behalf of Funko and

that Plaintiff is a proper and adequate representative of the Company;

       B.      Awarding the amount of damages sustained by the Company as a result of the

Individual Defendants’ breaches of fiduciary duties and violations of the federal securities laws;

       C.      Granting appropriate equitable relief to remedy Individual Defendants’ breaches of

fiduciary duties and other violations of law;

       D.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.




                                                   36
Case 1:20-cv-00947-UNA Document 1 Filed 07/14/20 Page 37 of 37 PageID #: 37




Dated: July 14, 2020

                                         Respectfully Submitted,

                                         DELEEUW LAW LLC


                                         /s/ P. Bradford deLeeuw
                                         P. Bradford deLeeuw (#3569)
                                         1301 Walnut Green Road
                                         Wilmington, DE 19807
                                         (302) 274-2180
                                         Attorney for Plaintiff




OF COUNSEL

BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
Garam Choe
Alexandra B. Raymond
885 Third Avenue, Suite 3040
New York, New York 10022
Telephone: (212) 355-4648




                                    37
